                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 1 of 27 Page ID #:60




                                                                                             1   VENABLE LLP
                                                                                                 Ari N. Rothman (SBN 296568)
                                                                                             2    anrothman@venable.com
                                                                                                 Bryan J. Weintrop (SBN 307416)
                                                                                             3    bjweintrop@venable.com
                                                                                                 2049 Century Park East, Suite 2300
                                                                                             4   Los Angeles, CA 90067
                                                                                                 Telephone: (310) 229-9900
                                                                                             5   Facsimile: (310) 229-9901
                                                                                             6   Attorneys for Defendant
                                                                                                 One Technologies, LLC
                                                                                             7

                                                                                             8                         UNITED STATES DISTRICT COURT
                                                                                             9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10                                    SOUTHERN DIVISION
                                                                                            11   Aaron Hicks,                                CASE NO. 8:20-cv-01856-DOC-DFM
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12                       Plaintiff,              DEFENDANT ONE
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                                                             TECHNOLOGIES, LLC’S MOTION
                                                                             310-229-9900




                                                                                            13                 v.                            TO DISMISS
                                                                                            14   One Technologies LLC d/b/a
                                                                                                 Freescore360.com; and DOES 1-100            Date:                December 7, 2020
                                                                                            15   inclusive,                                  Time:                8:30 a.m.
                                                                                                                                             Crtrm.:              9D
                                                                                            16                       Defendants.
                                                                                                                                             Action Filed:      June 12, 2020
                                                                                            17                                               Removed:           September 23, 2020
                                                                                                                                             Trial Date:        None set
                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                            DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                         JURISDICTION
                                                                                                 50273565
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 2 of 27 Page ID #:61




                                                                                             1              TO THE CLERK OF THE ABOVE-ENTITLED COURT, ALL
                                                                                             2   PARTIES, AND THEIR ATTORNEYS OF RECORD:
                                                                                             3              PLEASE TAKE NOTICE that, on December 7, 2020, at 8:30 a.m., or as
                                                                                             4   soon thereafter as counsel may be heard in Courtroom 9D of the above-titled
                                                                                             5   Court, located at 411 West Fourth Street, Santa Ana, CA 92701, defendant
                                                                                             6   One Technologies, LLC will and hereby does move to dismiss plaintiff’s
                                                                                             7   complaint.
                                                                                             8              This motion is made pursuant to Fed. R. Civ. P. 12(b)(2) because plaintiff
                                                                                             9   cannot establish that that this Court can exercise personal jurisdiction over One
                                                                                            10   Technologies.        Plaintiff cannot establish general jurisdiction because One
                                                                                            11   Technologies is a Texas-based company that is not “at home” in California.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   Likewise, plaintiff cannot establish specific jurisdiction because plaintiff’s claims
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   arise from the conduct of an independent contractor located in Pennsylvania, and
                                                                                            14   because exercising personal jurisdiction would be otherwise unfair and unjust.
                                                                                            15              This motion is based on the instant notice, the accompanying Memorandum
                                                                                            16   of Points and Authorities, the declarations of Bryan J. Weintrop and Astra Zittlau,
                                                                                            17   the complete court file, including the records and pleadings on file in this matter,
                                                                                            18   and any other oral or documentary evidence that may be presented to the Court at
                                                                                            19   the time of the hearing.
                                                                                            20              Local Rule 7-3 Compliance. This motion is made following the conference
                                                                                            21   of counsel pursuant to Central District Local Rule 7-3. (Declaration of Bryan J.
                                                                                            22   Weintrop at ¶ 2.)
                                                                                            23   Dated: October 29, 2020                    VENABLE LLP
                                                                                            24
                                                                                                                                            By: /s/ Ari N. Rothman
                                                                                            25                                                   Ari N. Rothman
                                                                                                                                                 Bryan J. Weintrop
                                                                                            26                                              Attorneys for Defendant
                                                                                                                                            One Technologies, LLC
                                                                                            27

                                                                                            28
                                                                                                                                             1
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURISDICTION
                                                                                                 50273565
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 3 of 27 Page ID #:62




                                                                                             1                                              TABLE OF CONTENTS
                                                                                             2
                                                                                                 I.         INTRODUCTION .........................................................................................1
                                                                                             3
                                                                                                 II.        FACTS...........................................................................................................2
                                                                                             4
                                                                                                            A.       One Technologies Is A Texas Company That Did Not Send the
                                                                                             5                       Emails Over Which Plaintiff Sues. .....................................................2
                                                                                             6              B.       Plaintiff Does Not Allege One Technologies Sent Him Emails
                                                                                                                     in California. .......................................................................................4
                                                                                             7
                                                                                                 III.       LEGAL STANDARD ...................................................................................4
                                                                                             8
                                                                                                 IV.        ARGUMENT ................................................................................................5
                                                                                             9
                                                                                                            A.       General Personal Jurisdiction Does Not Exist Over One
                                                                                            10                       Technologies. ......................................................................................5
                                                                                            11              B.       There Is No Specific Personal Jurisdiction Over One
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                                     Technologies Because It Did Not Purposefully Send or Direct
                                                                                            12                       the Emails at Issue to California or Plaintiff.......................................7
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13                       1.        One Technologies Did Not Purposefully Avail Itself of
                                                                                                                               the Privilege of Conducting Activities in California. ...............8
                                                                                            14
                                                                                                                     2.        Plaintiff’s Claim Does Not Arise out of One
                                                                                            15                                 Technologies’ Scant Forum-Related Activities. ....................14
                                                                                            16                       3.        Exercising Jurisdiction over One Technologies Would
                                                                                                                               Offend Traditional Notions of Fair Play and Substantial
                                                                                            17                                 Justice With Respect to One Technologies and Its
                                                                                                                               Witnesses. ...............................................................................20
                                                                                            18
                                                                                                 V.         CONCLUSION ...........................................................................................21
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                                                2
                                                                                                                 DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                              JURISDICTION
                                                                                                 50273565
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 4 of 27 Page ID #:63




                                                                                             1                                       TABLE OF AUTHORITIES
                                                                                             2
                                                                                                                                                                                                           Page(s)

                                                                                             3   Cases
                                                                                             4   In re Aggrenox Antitrust Litig.,
                                                                                             5       No. 3:14-md-2516, 2015 WL 1311352 (D. Conn. March 23, 2015) ................... 5

                                                                                             6   Alsop v. Carolina Custom Prods., Inc.,
                                                                                                    No. 07-cv-0212, 2007 U.S. Dist. LEXIS 65679, 2007 WL 2441025
                                                                                             7
                                                                                                    (C.D. Cal. June 29, 2007) ................................................................................... 14
                                                                                             8
                                                                                                 Asahi Metal Industry Co., Ltd. v. Superior Court,
                                                                                             9      480 U.S. 102 (1987) ........................................................................................... 20
                                                                                            10
                                                                                                 Doering ex rel. Barrett v. Copper Mountain, Inc.,
                                                                                            11     259 F.3d 1202 (10th Cir. 2001) ............................................................................ 7
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   Brand v. Menlove Dodge,
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                    796 F.2d 1070 (9th Cir. 1986) .............................................................................. 6
                                                                             310-229-9900




                                                                                            13

                                                                                            14   Bright v. Primary Source Media,
                                                                                                    No. 98-cv-1313, 1998 WL 671247 (N.D. Cal. Sept. 29, 1998) ......................... 19
                                                                                            15

                                                                                            16   Bristol-Myers Squibb Co. v. Superior Court of California, San
                                                                                                    Francisco Cty.,
                                                                                            17      137 S. Ct. 1773 (2017) ..................................................................................... 5, 8
                                                                                            18
                                                                                                 Burger King v. Rudzewicz,
                                                                                            19     471 U.S. 462 (1985) ........................................................................................... 15
                                                                                            20   Campanelli v. Image First Unif. Rental Serv., Inc.,
                                                                                            21     No. 15-cv-04456, 2016 WL 4729173 (N.D. Cal. Sept. 12, 2016) ..................... 19

                                                                                            22   Cascade Corp. v. HiabFoco AB,
                                                                                                   619 F.2d 36 (9th Cir. 1980) ................................................................................ 14
                                                                                            23

                                                                                            24   Congoleum Corp. v. DL W Aktiengelsellschaft,
                                                                                                   729 F.2d 1240 (9th Cir. 1984) .............................................................................. 7
                                                                                            25
                                                                                                 Cybersell Inc. v. Cybersell Inc.,
                                                                                            26
                                                                                                   130 F.3d 414 (9th Cir. 1997) .............................................................................. 20
                                                                                            27

                                                                                            28
                                                                                                                                                          3
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURISDICTION
                                                                                                 50273565
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 5 of 27 Page ID #:64




                                                                                             1
                                                                                                 Daimler AG v. Bauman,
                                                                                                   571 U.S. 117 (2014) ............................................................................................. 5
                                                                                             2
                                                                                                 DFSB Kollective Co. v. Bourne,
                                                                                             3
                                                                                                   897 F. Supp. 2d 871 (N.D. Cal. 2012) ............................................................... 18
                                                                                             4
                                                                                                 Duncanson v. Wine & Canvas IP Holdings LLC,
                                                                                             5     2017 WL 6994541 (S.D. Ind. Apr. 20, 2017) ...................................................... 5
                                                                                             6
                                                                                                 Durward v. One Technologies LLC, et al.,
                                                                                             7     Case No. 2:19-cv-06371-GW (Ex. 2, One Technologies, LLC’s
                                                                                                   Request for Judicial Notice (“RJN”) at Ex. A, B, C) .................................. passim
                                                                                             8

                                                                                             9   Giangola v. Walt Disney World Co.,
                                                                                                    753 F. Supp. 148 (D.N.J. 1990).......................................................................... 14
                                                                                            10
                                                                                                 Goodyear Dunlop Tires Operations, S.A. v. Brown,
                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                   564 U.S. 915 (2011) ............................................................................................. 4
                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                 Haas v. A.M. King Indus., Inc.,
                                                                             310-229-9900




                                                                                            13     28 F. Supp. 2d 644 (D. Utah 1998) ................................................................ 7, 14
                                                                                            14
                                                                                                 Helicopteros Nacionales de Colombia, S.A. v. Hall,
                                                                                            15     466 U.S. 408 (1984) ............................................................................................. 5
                                                                                            16   Keeton v. Hustler Magazine, Inc.,
                                                                                            17     465 U.S. 770 (1984) ............................................................................................. 8

                                                                                            18   Kransco Mfg., Inc. v. Markwitz,
                                                                                                   656 F2d 1376 (9th Cir. 1981) ............................................................................. 19
                                                                                            19

                                                                                            20   Mavrix Photo, Inc. v. Brand Techs., Inc.,
                                                                                                   647 F.3d 1218 (9th Cir. 2011) ............................................................................ 18
                                                                                            21
                                                                                                 Neuromechanical, LLC v. Kiro Kids Pty. Ltd.,
                                                                                            22
                                                                                                   No. 10-cv-1068, 2011 WL 333337 (D. Ariz. Jan.31, 2011) .............................. 14
                                                                                            23
                                                                                                 Omeluk v. Langsten Slip & Batbyggeri A/S,
                                                                                            24     52 F.3d 267 (9th Cir. 1995) .................................................................................. 8
                                                                                            25
                                                                                                 Phillips v. Worldwide Internet Sols.,
                                                                                            26      No. 05-cv-5125, 2006 WL 1709189 (N.D. Cal. June 20, 2006) .......... 2, 7, 14, 19
                                                                                            27

                                                                                            28
                                                                                                                                                          4
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURISDICTION
                                                                                                 50273565
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 6 of 27 Page ID #:65




                                                                                             1
                                                                                                 Schwarzenegger v. Fred Martin Motor Co.,
                                                                                                    374 F.3d 797 (9th Cir. 2004) ................................................................................ 4
                                                                                             2
                                                                                                 Senne v. Kansas City Royals Baseball Corp.,
                                                                                             3
                                                                                                    105 F. Supp. 3d 981 (N.D. Cal. 2015) ................................................................. 6
                                                                                             4
                                                                                                 Shrader v. Biddinger,
                                                                                             5      633 F.3d 1235 (10th Cir. 2011) .......................................................................... 13
                                                                                             6
                                                                                                 Snowney v. Harrah’s Entm’t, Inc.,
                                                                                             7      35 Cal. 4th 1054 (2005) ...................................................................................... 18
                                                                                             8   Walden v. Fiore,
                                                                                             9     134 S. Ct. 1115 (2014) ................................................................................... 8, 16

                                                                                            10   XMission, LC v. Fluent, LLC,
                                                                                                   955 F.3d 833 (10th Cir. 2020) ..................................................................... passim
                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   Zoobuh, Inc. v. Williams,
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                   No. 2:13-cv-0791, 2014 WL 7261786 (D. Utah Dec. 18, 2014) ................ passim
                                                                             310-229-9900




                                                                                            13
                                                                                                 Statutes
                                                                                            14

                                                                                            15   Bus. & Prof. Code § 17529.5........................................................................... 1, 4, 15

                                                                                            16   Other Authorities
                                                                                            17   Fed. Rule of Civ. Proc. 12 ........................................................................... 1, 2, 9, 21
                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                                          5
                                                                                                             DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                          JURISDICTION
                                                                                                 50273565
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 7 of 27 Page ID #:66




                                                                                             1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                             2   I.         INTRODUCTION
                                                                                             3              One Technologies LLC moves for dismissal pursuant to Federal Rule of
                                                                                             4   Civil Procedure 12(b)(2) because California courts lack personal jurisdiction over
                                                                                             5   One Technologies.
                                                                                             6              Plaintiff’s sole cause of action is for receiving unsolicited commercial
                                                                                             7   emails that he claims violate California’s anti-spam statute codified at Business &
                                                                                             8   Professions Code § 17529.5.            However, plaintiff’s complaint contains no
                                                                                             9   allegations providing a basis for exercising jurisdiction over One Technologies.
                                                                                            10   Foremost, One Technologies did not send any of the emails over which plaintiff
                                                                                            11   sues. Indeed, One Technologies never had any communication with plaintiff at all
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   and lacked knowledge that any of the challenged emails were sent to him until this
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   dispute arose. Rather, a third-party independent contractor from Pennsylvania sent
                                                                                            14   the emails or arranged for the emails to be sent. Further, all of One Technologies’
                                                                                            15   members, employees, officers, property, sales, and operations, along with
                                                                                            16   witnesses, documentary evidence, and documents related to the claims and
                                                                                            17   possible defenses in this case, are in Texas, not California.
                                                                                            18              Notably, Judge Wu of the Central District of California earlier this month
                                                                                            19   found no personal jurisdiction existed over One Technologies on identical facts.
                                                                                            20   Durward v. One Technologies LLC, et al., Case No. 2:19-cv-06371-GW (Ex. 2,
                                                                                            21   One Technologies, LLC’s Request for Judicial Notice (“RJN”) at Ex. A, B, C).
                                                                                            22   And, Judge Wu is not alone in finding that emails sent by third parties do not
                                                                                            23   confer personal jurisdiction on non-senders in situations similar to the one
                                                                                            24   presented here. XMission, LC v. Fluent, LLC, 955 F.3d 833, 846 (10th Cir. 2020)
                                                                                            25   (personal jurisdiction did not exist where the defendant used third parties to send
                                                                                            26   marketing emails because the plaintiff “ha[d] not made any showing that
                                                                                            27   [defendant] knew that any email recipient resided in Utah” despite alleging that the
                                                                                            28
                                                                                                                                             1
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 8 of 27 Page ID #:67




                                                                                             1   defendant “was responsible for at least 10,141 emails”); Zoobuh, Inc. v. Williams,
                                                                                             2   No. 2:13-cv-0791, 2014 WL 7261786, at *6 (D. Utah Dec. 18, 2014) (granting
                                                                                             3   motion to dismiss for lack of personal jurisdiction where foreign company’s
                                                                                             4   supposedly unlawful email advertisements were sent to forum state residents by
                                                                                             5   third party advertising publishers); Phillips v. Worldwide Internet Sols., No. 05-cv-
                                                                                             6   5125, 2006 WL 1709189, at *5 (N.D. Cal. June 20, 2006) (no personal jurisdiction
                                                                                             7   in CAN-SPAM and § 17259 litigation where a non-resident defendant allegedly
                                                                                             8   sent or caused to be sent commercial emails to California resident).
                                                                                             9              Accordingly, One Technologies respectfully submits that this Court should
                                                                                            10   follow the reasoning of Judge Wu in Durward and the Tenth Circuit in XMission
                                                                                            11   along with the other authorities discussed herein, and dismiss plaintiff’s complaint
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   12(b)(2).
                                                                                            14   II.        FACTS
                                                                                            15              A.      One Technologies Is A Texas Company That Did Not Send the
                                                                                            16                      Emails Over Which Plaintiff Sues.
                                                                                            17              One Technologies, LLC is a Texas limited liability company with its
                                                                                            18   principal place of business located in Dallas, Texas. (Ex. 1, Zittlau Decl. ¶ 2.) One
                                                                                            19   Technologies operates a web-based business out of Dallas that provides consumers
                                                                                            20   with credit monitoring, credit education and analysis tools, and identity theft
                                                                                            21   prevention and mitigation products. (Ex. 1, Zittlau Decl. ¶ 9.) These services help
                                                                                            22   One Technologies’ customers navigate the credit reporting landscape by providing
                                                                                            23   ongoing and up-to-date information about their credit scores and reports, combined
                                                                                            24   with a variety of tools and products to learn about credit, research personal credit
                                                                                            25   trends, and project the consequences of credit decisions. (Id.)
                                                                                            26              All of One Technologies’ members are Texas citizens. (Ex. 1, Zittlau Decl.
                                                                                            27   ¶ 2.) Its executives and employees are all located in Dallas, Texas, and it does not
                                                                                            28
                                                                                                                                                2
                                                                                                                 DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                              JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 9 of 27 Page ID #:68




                                                                                             1   have any executives or employees located in or doing business in California. (Ex.
                                                                                             2   1, Zittlau Decl. ¶ 4.) One Technologies does not own, use, or possess any real
                                                                                             3   estate, offices, property, assets, telephone listings, mailing address, bank accounts,
                                                                                             4   or any other assets in California. (Ex. 1, Zittlau Decl. ¶ 5.) One Technologies
                                                                                             5   provides all of its services from Dallas, Texas, where its employees are located.
                                                                                             6   (Ex. 1, Zittlau Decl. ¶ 6.) One Technologies is not licensed or regulated by any
                                                                                             7   California government agency. (Ex. 1, Zittlau Decl. ¶ 7.)
                                                                                             8              One Technologies does not send any emails to consumers with whom it does
                                                                                             9   not have an existing or current business relationship. (Ex. 1, Zittlau Decl. ¶ 10.)
                                                                                            10   However, independent contractors known as “publishers” or “affiliates” send
                                                                                            11   emails advertising One Technologies’ products and services or arrange for those
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   emails to be sent. (Id.) Plaintiff in his complaint acknowledges these latter facts.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   (Complaint ¶¶ 36, 37, 105, 106.)
                                                                                            14              One Technologies traced to a publisher located in Pennsylvania the emails
                                                                                            15   challenged by plaintiff in this case. (Ex. 1, Zittlau Decl. ¶ 17.) Although One
                                                                                            16   Technologies requires publishers to comply with applicable laws and regulations
                                                                                            17   and follow One Technologies’ email compliance policy, publishers control all
                                                                                            18   aspects of transmitting the emails and make fundamental decisions concerning the
                                                                                            19   emails themselves, including choosing each email’s recipient. (Ex. 1, Zittlau Decl.
                                                                                            20   ¶ 11.) Alternatively, publishers arrange for the emails to be sent by others. (Ex. 1,
                                                                                            21   Zittlau Decl. ¶ 10.) Either way, One Technologies does not know, and has no
                                                                                            22   control over, where the emails are sent or to whom, other than to the sending of
                                                                                            23   email advertisements to email addresses associated with recipients who have
                                                                                            24   requested to “opt-out” of receiving emails advertising One Technologies. (Ex. 1,
                                                                                            25   Zittlau Decl. ¶ 12.)
                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                             3
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 10 of 27 Page ID #:69




                                                                                             1              B.      Plaintiff Does Not Allege One Technologies Sent Him Emails in
                                                                                             2                      California.
                                                                                             3              Plaintiff Aaron Hicks alleges that he is a California resident, and complains
                                                                                             4   that he received 25 emails in violation of California’s anti-spam statute, Cal. Bus.
                                                                                             5   and Prof. § 17529.5. (Complaint ¶ 4.) He acknowledges that One Technologies did
                                                                                             6   not send the emails. (Id. ¶¶ 36, 37, 105, 106.) Rather, he alleges that third parties
                                                                                             7   did so. (Id.) Thus, plaintiff does not allege that One Technologies sent the emails,
                                                                                             8   drafted the emails, controlled the content of the emails, chose the recipients of the
                                                                                             9   emails, or obtained the domain names from which the emails were sent. Rather, he
                                                                                            10   premises his claims on the actions of third parties who sent the challenged emails
                                                                                            11   (Id. ¶ 36.) Further, plaintiff does not allege that he attempted to or did purchase
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   anything from One Technologies, or that he visited any One Technologies website.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13              Accordingly, plaintiff does not allege that One Technologies itself engaged
                                                                                            14   in any activity in California, let alone any activity giving rise to the allegations in
                                                                                            15   his complaint. Indeed, One Technologies did not know about the emails over
                                                                                            16   which plaintiff sues until plaintiff’s counsel produced them to One Technologies
                                                                                            17   after this dispute arose. (Ex. 1, Zittlau Decl. ¶ 16.)
                                                                                            18   III.       LEGAL STANDARD
                                                                                            19              Plaintiff bears the burden of making a prima facie showing of personal
                                                                                            20   jurisdiction. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th
                                                                                            21   Cir. 2004). Further, a court may only exercise personal jurisdiction over a non-
                                                                                            22   resident defendant if doing so would comport with the Fourteenth Amendment’s
                                                                                            23   Due Process Clause because it “exposes defendants to the State’s coercive power.”
                                                                                            24   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 918 (2011).
                                                                                            25              Personal jurisdiction is established either through general, i.e. “all purpose,”
                                                                                            26   jurisdiction derived from a defendant’s establishment of the jurisdiction as its
                                                                                            27   home base, or specific, i.e. “case-linked,” jurisdiction derived from a defendant’s
                                                                                            28
                                                                                                                                                4
                                                                                                                 DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                              JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 11 of 27 Page ID #:70




                                                                                             1   jurisdictional contacts if sufficiently related to the claims at issue. Bristol-Myers
                                                                                             2   Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773,
                                                                                             3   1779 (2017).          Here, plaintiff cannot establish general personal jurisdiction or
                                                                                             4   specific personal jurisdiction.
                                                                                             5   IV.        ARGUMENT
                                                                                             6              A.      General Personal Jurisdiction Does Not Exist Over One
                                                                                             7                      Technologies.
                                                                                             8              Plaintiff cannot meet his burden to establish that general personal
                                                                                             9   jurisdiction exists over One Technologies.
                                                                                            10              For general jurisdiction to exist over a nonresident defendant, the corporate
                                                                                            11   defendants must have “continuous and systematic general business contacts” that
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   “approximate physical presence” in the forum state (here, California). Helicopteros
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415 (1984) (finding no
                                                                                            14   general jurisdiction where defendant did not have a place of business in forum state
                                                                                            15   and had never been licensed to do business in forum state, despite existence of
                                                                                            16   other connections). In other words, for companies, the question is whether the
                                                                                            17   jurisdiction is one where the company is “at home.” XMission, L.C. v. Fluent LLC,
                                                                                            18   955 F.3d 833, 840 (10th Cir. 2020); Duncanson v. Wine & Canvas IP Holdings
                                                                                            19   LLC, 2017 WL 6994541, at *2-3 (S.D. Ind. Apr. 20, 2017) (citing Daimler AG v.
                                                                                            20   Bauman, 571 U.S. 117 (2014) and district court opinions). “Being ‘essentially at
                                                                                            21   home’ in a place is a very high bar, almost never found for corporations where they
                                                                                            22   are neither incorporated nor headquartered.” In re Aggrenox Antitrust Litig., No.
                                                                                            23   3:14-md-2516, 2015 WL 1311352, at *25 (D. Conn. March 23, 2015) (granting
                                                                                            24   motion to dismiss). This is an exacting standard because a finding of general
                                                                                            25   jurisdiction permits a defendant to be haled into court in the forum state in
                                                                                            26   connection with any of its world-wide activities. Daimler AG, 571 U.S. at 138
                                                                                            27   (2014) (“exercise of general jurisdiction in every State in which a corporation
                                                                                            28
                                                                                                                                                5
                                                                                                                 DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                              JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 12 of 27 Page ID #:71




                                                                                             1   engages in a substantial, continuous, and systematic course of business. . . is
                                                                                             2   unacceptably grasping.”) (quotations omitted); Brand v. Menlove Dodge, 796 F.2d
                                                                                             3   1070, 1073 (9th Cir. 1986) (collecting cases where general jurisdiction was denied
                                                                                             4   despite defendants’ significant contacts with forum).
                                                                                             5              Here, One Technologies is not “at home” in California. One Technologies is
                                                                                             6   a Texas limited liability company with its principal place of business located in
                                                                                             7   Texas. (Ex. 1, Zittlau Decl. ¶ 2.) All of its members are Texas citizens. (Ex. 1,
                                                                                             8   Zittlau Decl. ¶ 2.) All of its executives and employees are based in Texas. (Ex. 1,
                                                                                             9   Zittlau Decl. ¶ 4.) Additionally, it does not have any operations in California,
                                                                                            10   much less any “continuous and systematic” operations. (Ex. 1, Zittlau Decl. ¶ 5.) It
                                                                                            11   has never held any offices, property, assets, telephone listings, or bank accounts in
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   California. (Id.)
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13              One Technologies, out of an abundance of caution, pays California corporate
                                                                                            14   income tax on revenue generated from sales to California residents. (Ex. 1, Zittlau
                                                                                            15   Decl. ¶ 14.) But, none of those sales were made to plaintiff and thus its payment of
                                                                                            16   taxes is unrelated to any of the conduct alleged in plaintiff’s complaint. (Id.) And,
                                                                                            17   in all events, paying taxes falls far short of what is required to render a company
                                                                                            18   “essentially at home” in California for general jurisdiction to attach. Senne v.
                                                                                            19   Kansas City Royals Baseball Corp., 105 F. Supp. 3d 981, 999, 1021 (N.D. Cal.
                                                                                            20   2015) (rejecting exercise of general jurisdiction where, among other connections,
                                                                                            21   baseball franchises paid taxes to California).
                                                                                            22              One Technologies does not have any employees in California. (Ex. 1, Zittlau
                                                                                            23   Decl. ¶ 4.) Further, receiving emails in California is insufficient to confer general
                                                                                            24   personal jurisdiction on One Technologies. Thus, in Phillips v. Worldwide Internet
                                                                                            25   Solutions, the court found no general personal jurisdiction against a defendant in a
                                                                                            26   case alleging violations of California’s anti-spam statute and the federal CAN-
                                                                                            27   SPAM Act, despite the defendant having California customers and being
                                                                                            28
                                                                                                                                             6
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 13 of 27 Page ID #:72




                                                                                             1   “partnered” with California vendors because “engaging in commerce with
                                                                                             2   residents of the forum state is not in and of itself the kind of activity th[at]
                                                                                             3   approximates physical presence within the state’s borders.” Phillips v. Worldwide
                                                                                             4   Internet Sols., No. 05-cv-5125, 2006 WL 1709189, at *5 (N.D. Cal. June 20, 2006)
                                                                                             5   (internal quotations and citations omitted); see also, e.g., Congoleum Corp. v. DL
                                                                                             6   W Aktiengelsellschaft, 729 F.2d 1240, 1242 (9th Cir. 1984) (“no court has ever
                                                                                             7   held that the maintenance of even a substantial sales force within the state is a
                                                                                             8   sufficient contact to assert jurisdiction in an unrelated cause of action”); Doering
                                                                                             9   ex rel. Barrett v. Copper Mountain, Inc., 259 F.3d 1202, 1210 (10th Cir. 2001)
                                                                                            10   (finding no general jurisdiction because “the mere placement of advertisements in
                                                                                            11   nationally-distributed publications cannot be regarded as ‘continuous and
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   systematic’ in nature.”); Haas v. A.M. King Indus., Inc., 28 F. Supp. 2d 644, 650
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   (D. Utah 1998) (“It is undisputed that neither of the moving defendants has ever
                                                                                            14   had a place of business in Utah and neither defendant has ever been licensed to do
                                                                                            15   business in the state. [Defendants’] contacts have basically amounted to placing
                                                                                            16   national and regional advertisements, sending out direct mailings, and maintaining
                                                                                            17   a website. The mere placement of advertisements in journals of national
                                                                                            18   distribution cannot be regarded as ‘continuous and systematic’ in nature in a given
                                                                                            19   state.”).
                                                                                            20              For these reasons, no general personal jurisdiction exists over One
                                                                                            21   Technologies.
                                                                                            22              B.      There Is No Specific Personal Jurisdiction Over One Technologies
                                                                                            23                      Because It Did Not Purposefully Send or Direct the Emails at
                                                                                            24                      Issue to Plaintiff.
                                                                                            25              If no general personal jurisdiction exists then plaintiff must establish specific
                                                                                            26   personal jurisdiction to avoid dismissal.
                                                                                            27              Specific personal jurisdiction is only established if plaintiff’s suit arises out
                                                                                            28
                                                                                                                                                7
                                                                                                                 DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                              JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 14 of 27 Page ID #:73




                                                                                             1   of or sufficiently relates to the defendant’s contacts with the forum. Bristol-Myers
                                                                                             2   Squibb, 137 S. Ct. at 1780. Thus, Supreme Court precedent holds that “[t]he
                                                                                             3   inquiry whether a forum State may assert specific jurisdiction over a nonresident
                                                                                             4   defendant ‘focuses on the relationship among the defendant, the forum, and the
                                                                                             5   litigation.’” Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014) (quoting Keeton v.
                                                                                             6   Hustler Magazine, Inc., 465 U.S. 770, 775 (1984))). Accordingly, plaintiff must
                                                                                             7   show:
                                                                                             8                    (1)   the foreign defendant does some act by which it purposefully
                                                                                             9                          avails itself of the privilege of conducting activities in the
                                                                                            10                          forum, thereby invoking the benefits and protections of its laws;
                                                                                            11                    (2)   plaintiff’s claim arises out of or results from the foreign
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12                          defendant’s forum-related activities; and
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13                    (3)   the exercise of jurisdiction would be reasonable.
                                                                                            14   Omeluk v. Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995)
                                                                                            15   (affirming dismissal for lack of personal jurisdiction). Plaintiff’s failure to meet
                                                                                            16   any of these three elements is fatal to establishing personal jurisdiction. Here,
                                                                                            17   plaintiff cannot satisfy any of these elements much less all three.
                                                                                            18                    1.    One Technologies Did Not Purposefully Avail Itself of the
                                                                                            19                          Privilege of Conducting Activities in California.
                                                                                            20              Plaintiff cannot show that One Technologies took any action to invoke the
                                                                                            21   benefits or protections of California law such that exercising specific personal
                                                                                            22   jurisdiction would be appropriate here. In fact, Judge Wu found no specific
                                                                                            23   personal jurisdiction existed on identical facts.
                                                                                            24              In Durward, plaintiff alleged that One Technologies violated California’s
                                                                                            25   anti-spam statute by “engag[ing] numerous third party advertising networks and
                                                                                            26   affiliates (also known as ‘publishers’) to advertise for OneTech” and that “some of
                                                                                            27   these affiliates send millions of unwanted and unlawful commercial e-mail
                                                                                            28
                                                                                                                                              8
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 15 of 27 Page ID #:74




                                                                                             1   messages to recipients that did not give consent to receive them.” (Ex. C to RJN
                                                                                             2   (Ex. 2), at 2.) One Technologies moved to dismiss the case for lack of personal
                                                                                             3   jurisdiction, and Judge Wu dismissed the case under rule 12(b)(2) after finding
                                                                                             4   specific personal jurisdiction lacking. (Ex. B to RJN, at 1.) Plaintiff subsequently
                                                                                             5   requested, and the court granted, leave to conduct jurisdictional discovery. (Ex. D
                                                                                             6   to RJN, at 5.) After conducting discovery, the plaintiff moved for reconsideration
                                                                                             7   of the court’s order to dismiss the case, and Judge Wu denied the motion for
                                                                                             8   reconsideration. (Ex. C to RJN, at 1.)
                                                                                             9              In concluding that no specific personal jurisdiction existed, Judge Wu found
                                                                                            10   that plaintiff provided no evidence that One Technologies specifically targeted
                                                                                            11   California to demonstrate purposeful availment even though advertising associated
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   with One Technologies reached consumers nationwide. (Ex. A to RJN, at 8-9; Ex.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   C to RJN, at 5-6.) Judge Wu found persuasive that: publishers control all aspects
                                                                                            14   of transmitting the emails promoting One Technologies’ and make fundamental
                                                                                            15   decisions concerning the emails themselves, including choosing each email’s
                                                                                            16   recipient; One Technologies does not decide the recipients of the emails that
                                                                                            17   publishers send; One Technologies does not know, does not direct, and has no
                                                                                            18   control over, where the emails are sent, other than to prohibit publishers from
                                                                                            19   sending email advertisements to email addresses associated with recipients who
                                                                                            20   have requested to “opt-out” of receiving emails advertising One Technologies; and
                                                                                            21   One Technologies would not be able to identify the location of any given email
                                                                                            22   recipient because, unlike phone number area codes, email addresses are not
                                                                                            23   connected to any particular geographic location. (Ex. A to RJN, at 7.) On those
                                                                                            24   facts, Judge Wu held that One Technologies did not have sufficient contacts with
                                                                                            25   California to establish purposeful availment.
                                                                                            26              No material difference exists between Durward and this case.        Like in
                                                                                            27   Durward, plaintiff Hicks alleges that One Technologies “contracted with third-
                                                                                            28
                                                                                                                                              9
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 16 of 27 Page ID #:75




                                                                                             1   party advertising networks and affiliates” who sent commercial emails in violation
                                                                                             2   of Cal. Bus. and Prof. 17529. (Complaint at ¶ 105.) Further, a publisher located in
                                                                                             3   Pennsylvania sent the emails or arranged for the emails to be sent. (Ex. 1, Zittlau
                                                                                             4   Decl. ¶ 17.) And, like all publishers, the Pennsylvania publisher controlled all
                                                                                             5   aspects of transmitting the emails and made fundamental decisions concerning the
                                                                                             6   emails themselves, including choosing each email’s recipient. (Ex. 1, Zittlau Decl.
                                                                                             7   ¶¶ 11, 12.) Thus, One Technologies did not know, and had no control over, where
                                                                                             8   the emails are sent or to whom. (Ex. 1, Zittlau Decl. ¶ 12.)             Indeed, One
                                                                                             9   Technologies did not even know the identity of the plaintiff or that he received the
                                                                                            10   emails until after he received the emails when this dispute arose. (Ex. 1, Zittlau
                                                                                            11   Decl. ¶ 16.) These are the same facts that Judge Wu considered when he dismissed
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   One Technologies, and dismissal is warranted in this case for the same reasons.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   (Ex. A to RJN, at 7.)
                                                                                            14              Judge Wu’s decision is consistent with other decisions finding no personal
                                                                                            15   jurisdiction under similar facts. Most recently, the Tenth Circuit found personal
                                                                                            16   jurisdiction lacking under similar circumstances in a case involving alleged
                                                                                            17   violations of the federal CAN-SPAM Act (the federal law regulating unsolicited
                                                                                            18   email marketing) because there was no evidence that the challenged emails
                                                                                            19   “target[ed] the forum state.” XMission, LC v. Fluent, LLC, 955 F.3d 833, 850 (10th
                                                                                            20   Cir. 2020). There, the plaintiff alleged that the defendant sent 10,141 emails to
                                                                                            21   recipients nationwide, including in Utah, and therefore was subject to personal
                                                                                            22   jurisdiction in Utah. The district court dismissed the case for lack of personal
                                                                                            23   jurisdiction and the Tenth Circuit upheld dismissal, finding that the defendant had
                                                                                            24   not targeted the forum state where it “ha[d] no involvement with or control over
                                                                                            25   the origination, approval, or delivery of the emails”; “d[id] not review the emails
                                                                                            26   before they are sent, nor d[id] it know the locations of the recipients nor decide
                                                                                            27   who should receive the emails.” Id. at 838. The court also noted that the defendant
                                                                                            28
                                                                                                                                            10
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 17 of 27 Page ID #:76




                                                                                             1   had never been registered to do business in Utah; never had any offices of any kind
                                                                                             2   in Utah; never employed any persons in Utah; never owned or leased any
                                                                                             3   commercial property or property of any kind in Utah; never had any assets in the
                                                                                             4   State of Utah; never had a telephone or telephone listing in Utah; never undertaken
                                                                                             5   to market or advertise in Utah or to target or direct any internet marketing directly
                                                                                             6   to Utah residents; does not maintain any bank accounts in Utah; does not have any
                                                                                             7   members or managers that reside in Utah; and does not have regular sales
                                                                                             8   personnel in Utah, nor does it recruit employees in Utah. Id.
                                                                                             9              Moreover, the plaintiff “ha[d] not made any showing that [defendant] knew
                                                                                            10   that any email recipient resided in Utah,” despite alleging that the defendant “was
                                                                                            11   responsible for at least 10,141 emails” because it could not create a genuine issue
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   of fact to contravene defendant’s declaration that it “does not see the emails before
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   they are sent by the publishers; know where (i.e., the location or the recipient) the
                                                                                            14   publishers send the emails; or decide the customers to whom the publishers should
                                                                                            15   publish the emails.” Id. (“[p]urposeful direction cannot be satisfied if the website
                                                                                            16   host, web poster, or email sender simply wants as many responses as possible but
                                                                                            17   is indifferent to the physical location of the responder.”). The Tenth Circuit also
                                                                                            18   rejected the plaintiff’s argument that the defendant “must have known that some of
                                                                                            19   the offending emails were going to Utah because it was aware, based on its
                                                                                            20   business model of compensating publishers for each ‘triggering event,’ that the
                                                                                            21   publishers had an incentive to send emails to as many people in as many places as
                                                                                            22   possible.” Id at 848. To the contrary, “[g]eneral knowledge that a message will
                                                                                            23   have a broad circulation does not suffice.” Id. Accordingly, the Tenth Circuit
                                                                                            24   found dismissal for lack of personal jurisdiction appropriate.
                                                                                            25              In Zoobuh v. Williams, the court granted foreign defendant Thrive’s motion
                                                                                            26   to dismiss CAN-SPAM claims for lack of personal jurisdiction. Zoobuh, Inc. v.
                                                                                            27   Williams, No. 2:13-cv-0791, 2014 WL 7261786, at *6 (D. Utah Dec. 18, 2014)
                                                                                            28
                                                                                                                                            11
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 18 of 27 Page ID #:77




                                                                                             1   (granting motion to dismiss for lack of personal jurisdiction where foreign
                                                                                             2   company’s supposedly unlawful email advertisements were sent to forum state
                                                                                             3   residents by third party advertising publishers). There, the plaintiff claimed that
                                                                                             4   Thrive sent or caused to be sent tens of thousands of unlawful advertising emails to
                                                                                             5   plaintiff. Id., *1. Thrive declared that third party publishers—not Thrive—sent the
                                                                                             6   emails on Thrive’s behalf:
                                                                                             7              Thrive Marketing also has no involvement with, or control over, the
                                                                                             8              origination, approval, or delivery of the emails. It does not draft the content
                                                                                             9              of the emails sent by the publishers; review or approve them; know where
                                                                                            10              (i.e., the location or the recipient) the publishers send the emails; or decide
                                                                                            11              the customers to whom the publishers should publish the emails.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   Id., *5. The court held that “[b]ased upon the evidence presented, the Court cannot
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   find that Defendant Thrive directly took any actions that are the subject of this
                                                                                            14   litigation. Instead, Defendant used third parties who sent the emails of which
                                                                                            15   Plaintiff complains.” Id.
                                                                                            16              As in XMission and Zoobuh (and as Judge Wu found in Durward), One
                                                                                            17   Technologies, a foreign defendant, relies solely on third party publishers to send
                                                                                            18   (or arrange to send) email advertisements like the ones plaintiff claims he received.
                                                                                            19   (Ex. 1, Zittlau Decl. ¶¶ 10, 12.) Like the defendants in XMission and Zoobuh, One
                                                                                            20   Technologies has no involvement with, or control over, the transmission or
                                                                                            21   delivery of the emails. (Ex. 1, Zittlau Decl. at ¶¶ 11, 12.) It does not know the
                                                                                            22   locations or the recipients to which the emails are sent; or decide the recipients to
                                                                                            23   whom the emails are sent other than to prohibit publishers from sending email
                                                                                            24   advertisements to email addresses associated with recipients who have requested to
                                                                                            25   “opt-out” of receiving emails advertising One Technologies. (Ex. 1, Zittlau Decl. at
                                                                                            26   ¶ 12.) It also does not direct any third-party publishers it works with to target
                                                                                            27   California. (Id.) Instead, publishers or the other third parties control all aspects of
                                                                                            28
                                                                                                                                               12
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 19 of 27 Page ID #:78




                                                                                             1   transmitting the emails and make fundamental decisions concerning the emails
                                                                                             2   themselves, including choosing each email’s recipient. (Ex. 1, Zittlau Decl. at ¶
                                                                                             3   11.)
                                                                                             4              Further, the email campaigns run by publishers concerning One
                                                                                             5   Technologies are geographically neutral and do not target California citizens over
                                                                                             6   citizens of any other states. (Ex. 1, Zittlau Decl. at ¶ 12.) On top of not deciding to
                                                                                             7   whom the emails are sent and not knowing any given recipient’s identity, location,
                                                                                             8   or email address, One Technologies would not even be able to identify the location
                                                                                             9   of any given email recipient because, unlike phone number area codes, email
                                                                                            10   addresses are not connected to any particular geographic location. (Ex. 1, Zittlau
                                                                                            11   Decl. at ¶ 13.) This was a critical factor in XMission, where those decisions noted
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   that “[a]lthough email is directed to particular recipients, email addresses typically
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   do not reveal anything about the geographic location of the addressee. Thus, if the
                                                                                            14   plaintiff does not show that the defendant otherwise knew where the recipient was
                                                                                            15   located, the email itself does not demonstrate purposeful direction of the message
                                                                                            16   to the forum state, even if that happens to be where the recipient lived.” XMission,
                                                                                            17   L.C. v. Fluent LLC, 955 F.3d 833, 845 (10th Cir. 2020) (citing Shrader v.
                                                                                            18   Biddinger, 633 F.3d 1235, 1247 (10th Cir. 2011) (rejecting specific jurisdiction
                                                                                            19   over an out-of-state book publisher that sent a mass email with allegedly
                                                                                            20   defamatory content regarding the in-state plaintiff)).
                                                                                            21              Here, One Technologies has no ability to differentiate California recipients
                                                                                            22   from recipients in any other state, and would not have that ability even if it knew in
                                                                                            23   advance the email addresses to which the emails would be sent. (Ex. 1, Zittlau
                                                                                            24   Decl. ¶ 13.)         Accordingly, as in Durward, Zoobuh, and XMission, One
                                                                                            25   Technologies did not purposefully avail itself of the privilege of conducting
                                                                                            26   activities in the forum state, and there is no specific personal jurisdiction over One
                                                                                            27   Technologies in California.
                                                                                            28
                                                                                                                                             13
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 20 of 27 Page ID #:79




                                                                                             1              Dismissing One Technologies for lack of personal jurisdiction also would be
                                                                                             2   consistent with the caselaw holding that merely establishing that advertisements
                                                                                             3   associated with the defendant reached consumers in the forum state is insufficient
                                                                                             4   to establish purposeful availment. See, e.g., Giangola v. Walt Disney World Co.,
                                                                                             5   753 F. Supp. 148, 156 (D.N.J. 1990) (“In an age of modern advertising and
                                                                                             6   national media publications and markets, plaintiffs’ argument that such conduct
                                                                                             7   would make a defendant amenable to suit wherever the advertisements were aired
                                                                                             8   would substantially undermine the law of personal jurisdiction. Courts generally
                                                                                             9   have refused to adopt such a standard and embark on such a course.”); Alsop v.
                                                                                            10   Carolina Custom Prods., Inc., No. 07-cv-0212, 2007 U.S. Dist. LEXIS 65679,
                                                                                            11   2007 WL 2441025, at *7 (C.D. Cal. June 29, 2007) (finding defendant did not
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   purposefully direct its activity at California where company advertised in
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   motorcycle magazines that were nationally distributed); Cascade Corp. v.
                                                                                            14   HiabFoco AB, 619 F.2d 36, 37 (9th Cir. 1980) (holding that personal jurisdiction
                                                                                            15   over defendant would offend traditional notions of fair play and substantial justice
                                                                                            16   despite the nonresident defendant advertising its product in national periodicals
                                                                                            17   that circulated in the forum state); Neuromechanical, LLC v. Kiro Kids Pty. Ltd.,
                                                                                            18   No. 10-cv-1068, 2011 WL 333337, at *3 (D. Ariz. Jan.31, 2011) (nationwide email
                                                                                            19   advertisements did not constitute “individualized targeting” necessary to establish
                                                                                            20   specific jurisdiction); Phillips v. Worldwide Internet Sols., No. 05-cv5125, 2006
                                                                                            21   WL 1709189, at *5 (N.D. Cal. June 20, 2006); Haas v. A.M. King Indus., Inc., 28
                                                                                            22   F. Supp. 2d 644, 650 (D. Utah 1998).
                                                                                            23              For these reasons, the inquiry into specific personal jurisdiction ends here,
                                                                                            24   and the Court may dismiss plaintiff’s complaint on this ground alone.
                                                                                            25                    2.    Plaintiff’s Claim Does Not Arise out of One Technologies’
                                                                                            26                          Scant Forum-Related Activities.
                                                                                            27              As in Durward, plaintiff’s claim does not and cannot arise out of One
                                                                                            28
                                                                                                                                              14
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 21 of 27 Page ID #:80




                                                                                             1   Technologies’ forum-related activities because One Technologies did not send the
                                                                                             2   emails at issue. Burger King v. Rudzewicz, 471 U.S. 462, 477-78 (1985) (requiring
                                                                                             3   “substantial connection” between defendant’s forum contacts and plaintiff’s
                                                                                             4   claim); Durward v. One Technologies, Case No. 2:19-cv-06371-GW (Ex. A to
                                                                                             5   RJN, at 7; Ex. C to RJN, at 5); XMission, L.C., 955 F.3d at 840 (10th Cir. 2020)
                                                                                             6   (“The arising-out-of component of the test requires courts to ensure that there is an
                                                                                             7   adequate link between the forum State and the claims at issue, regardless of the
                                                                                             8   extent of a defendant’s other activities connected to the forum.”) (citing Bristol-
                                                                                             9   Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct.
                                                                                            10   1773, 1781 (2017)). In fact, One Technologies did not even know about the
                                                                                            11   existence of the emails at issue or plaintiff’s identify until plaintiff served a pre-suit
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   settlement demand letter. (Ex. 1, Zittlau Decl. at ¶ 16.)
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13              In dismissing One Technologies in Durward, Judge Wu found that the
                                                                                            14   plaintiff’s allegations under Section 17529.5 did not arise out of One
                                                                                            15   Technologies’ forum-related activities because the plaintiff’s claim “ar[ose] from
                                                                                            16   the spam emails she alleges she received, not from any interaction with OneTech’s
                                                                                            17   website.” Case No. 2:19-cv-06371-GW (Ex. A to RJN, at 9). Thus, “Plaintiff’s
                                                                                            18   alleged injury d[id] not arise from any alleged targeting of California consumers by
                                                                                            19   OneTech’s website,” and “OneTech’s website’s availability to California
                                                                                            20   customers does not confer specific personal jurisdiction on th[e] Court.” Id.
                                                                                            21   Accordingly, Judge Wu found that One Technologies’ website’s availability to
                                                                                            22   California customers also did not confer specific personal jurisdiction because
                                                                                            23   plaintiff’s claim arises from the allegedly unlawful spam emails she received, not
                                                                                            24   from any interaction with One Technologies’ website.
                                                                                            25              In reaching this conclusion, Judge Wu noted that the plaintiff’s receipt of the
                                                                                            26   challenged emails in California is insufficient to connect One Technologies to
                                                                                            27   California in a way that could confer specific personal jurisdiction over One
                                                                                            28
                                                                                                                                               15
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 22 of 27 Page ID #:81




                                                                                             1   Technologies. Id; see also Walden v. Fiore, 134 S. Ct. 1115, 1125 (2014)
                                                                                             2   (prohibiting “allow[ing] a plaintiff’s contacts with the defendant and forum to
                                                                                             3   drive the jurisdictional analysis.”). The mere fact that a plaintiff suffered alleged
                                                                                             4   harm in the forum state is insufficient to justify exercising personal jurisdiction
                                                                                             5   over a non-resident defendant. Id.         Rather, the plaintiff must establish the
                                                                                             6   “defendant’s contacts with the forum State itself, not the defendant’s contacts with
                                                                                             7   persons who reside there.” Id. at 1122. Judge Wu found that plaintiff had not
                                                                                             8   demonstrated that her claims arose out of One Technologies’ contacts with
                                                                                             9   California and that specific personal jurisdiction was lacking for this additional
                                                                                            10   reason. (Ex. A to RJN, at 9; Ex. C to RJN, at 5.)
                                                                                            11              As in Durward, the plaintiff here does not claim that he visited One
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   Technologies’ website, and his allegations arise out of emails he claims he
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   received from a third party as opposed to any interaction with One Technologies’
                                                                                            14   website or any other forum-related activities. Plaintiff also did not make any
                                                                                            15   purchase from One Technologies, and One Technologies did not obtain any
                                                                                            16   revenue from the offending emails. (Ex. 1, Zittlau Decl. ¶¶ 14, 15.) Accordingly,
                                                                                            17   plaintiff’s allegations do not arise out of One Technologies’ scant forum-related
                                                                                            18   activities here, and the Court should find specific personal jurisdiction lacking for
                                                                                            19   this independent reason.
                                                                                            20              Concluding that this Court lacks specific personal jurisdiction over One
                                                                                            21   Technologies would be consistent with other cases reaching the same conclusion
                                                                                            22   on similar facts.       In XMission, the Tenth Circuit held that even though the
                                                                                            23   defendant allegedly received $3 million in revenue from the state, the revenue
                                                                                            24   came from a source unrelated to the offending emails and the plaintiff had not
                                                                                            25   shown that “any of the revenue is connected in any way to [defendant’s] conduct
                                                                                            26   which forms the basis for the allegations in the complaint,” there was “no evidence
                                                                                            27   in the record that [defendant] obtained any revenue from any of the offending
                                                                                            28
                                                                                                                                            16
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 23 of 27 Page ID #:82




                                                                                             1   emails,” and there was “no evidence that any recipient of the offending emails
                                                                                             2   made such a purchase.” XMission, 955 F.3d at 849-50 (10th Cir. 2020).
                                                                                             3              Further, as Judge Wu found in Durward, advertising nationally does not
                                                                                             4   create sufficient contacts with a state to establish purposeful availment, despite the
                                                                                             5   likelihood that those advertisements would reach consumers in the forum state, and
                                                                                             6   cases in which a website targeting a state’s residents suffices to confer personal
                                                                                             7   jurisdiction involve “tortious conduct on a nationally accessible website.” (Ex. A to
                                                                                             8   RJN, at 9.)
                                                                                             9              Thus, this case is unlike those where courts have found personal jurisdiction
                                                                                            10   over a company that has an online presence that directly related to the conduct
                                                                                            11   giving rise to the cause of action. In Thurston v. Fairfield Collectibles of Georgia,
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   LLC, the plaintiff sued the defendant because the defendant’s website prevented
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   visually impaired users from accessing the site in violation of the California Unruh
                                                                                            14   Act. 53 Cal. App. 5th 1231 (2020). Thurston held that “the controversy arises out
                                                                                            15   of [defendant’s] contacts with California” because the defendant maintained a
                                                                                            16   virtual store on the Internet and made substantial sales to Californians. Id. A close
                                                                                            17   “nexus between a contact and a controversy” existed because the plaintiff alleged
                                                                                            18   the defendant maintained the virtual store in an unlawfully discriminatory manner
                                                                                            19   such that she was prevented from browsing and making purchases. See id. at 1241.
                                                                                            20   Thursten found that, to confer specific jurisdiction, the controversy must relate to
                                                                                            21   or arise out of defendant’s contacts with the forum, and Thurston held that the
                                                                                            22   plaintiff’s maintenance and sales through that interactive website in conjunction
                                                                                            23   with the fact that plaintiff’s underlying claims exclusively arose out of that same
                                                                                            24   website constituted purposeful availment. Thurston, 53 Cal. App. at 1237. Stated
                                                                                            25   differently, the plaintiff only had a claim against the defendant because the
                                                                                            26   defendant’s website prevented visually impaired users from accessing it, so the
                                                                                            27   court found that the website conferred personal jurisdiction over the defendant. Id.
                                                                                            28
                                                                                                                                              17
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 24 of 27 Page ID #:83




                                                                                             1   Consequently, the court found that in addition to a finding of purposeful availment
                                                                                             2   through the defendant’s sales from its website, it was also necessary to find that the
                                                                                             3   claim arose from the defendant’s forum related conduct. Durward v. One
                                                                                             4   Technologies, Case No. 2:19-cv-06371-GW (Ex. A to RJN, at 9) (“The cases in
                                                                                             5   which a website targeting a state’s residents suffices to confer personal jurisdiction
                                                                                             6   involve “tortious conduct on a nationally accessible website.”) (citing DFSB
                                                                                             7   Kollective Co. v. Bourne, 897 F. Supp. 2d 871, 880 (N.D. Cal. 2012) (quoting
                                                                                             8   Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1229 (9th Cir. 2011))).
                                                                                             9              Likewise, in Snowney, the court found specific jurisdiction existed where a
                                                                                            10   nonresident defendant hotel “specifically targeted residents of California” on its
                                                                                            11   website by touting the proximity of the defendants’ hotels to California and
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   providing driving directions from California to their hotels. Snowney v. Harrah’s
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   Entm’t, Inc., 35 Cal. 4th 1054, 1068-69 (2005). The court found exercise of
                                                                                            14   personal jurisdiction proper because plaintiff’s causes of action were “premised on
                                                                                            15   alleged omissions [of energy surcharges] during defendants’ consummation of
                                                                                            16   transactions with California residents and in their California advertisements.” Id.
                                                                                            17   Thus, “[b]ecause the harm alleged by plaintiff relate[d] directly to the content of
                                                                                            18   defendants’ promotional activities in California, an inherent relationship between
                                                                                            19   plaintiff’s claims and defendants’ contacts with California exists.” Id. at 1069.
                                                                                            20              In contrast, plaintiff’s alleged injury here arises from spam emails, rather
                                                                                            21   than visits to One Technologies’ website or any sales One Technologies made to
                                                                                            22   him. Under the law, plaintiff must demonstrate that his alleged injuries “arise out
                                                                                            23   of or are related to” One Technologies’ activities in the forum state. Plaintiff has
                                                                                            24   not shown such a nexus here, and plaintiff cannot establish that his claim arises out
                                                                                            25   of One Technologies’ forum-related activities.
                                                                                            26              To be sure, the conduct of third-party publishers in allegedly sending emails
                                                                                            27   to this California plaintiff cannot be imputed to One Technologies because One
                                                                                            28
                                                                                                                                              18
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 25 of 27 Page ID #:84




                                                                                             1   Technologies’ publishers are independent contractors that send (or arrange for the
                                                                                             2   sending of) emails and other kinds of advertisements promoting many companies,
                                                                                             3   not just One Technologies. (See Ex. 1, Zittlau Decl. ¶ 10; Exhibit A to Zittlau
                                                                                             4   Decl., One Technologies, LLC, Affiliate Network Marketing Agreement (“15.
                                                                                             5   Relationship of the Parties. Each of the parties is an independent contractor under
                                                                                             6   this Agreement. Nothing in this Agreement creates any partnership, joint venture,
                                                                                             7   agency, franchise, sales representative or employment relationship between the
                                                                                             8   parties, and neither party has the power to obligate or bind the other party in any
                                                                                             9   manner whatsoever.”)); Kransco Mfg., Inc. v. Markwitz, 656 F2d 1376, 1378 (9th
                                                                                            10   Cir. 1981) (foreign defendant is usually not subject to local jurisdiction because of
                                                                                            11   “contacts” by an independent contractor, e.g., a local distributor who handles many
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   products, including those of foreign corporation).
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13              To the extent that plaintiff seeks to establish jurisdiction over One
                                                                                            14   Technologies based upon the activities of publishers, plaintiff bears the burden of
                                                                                            15   setting forth facts sufficient to demonstrate an agency relationship. Bright v.
                                                                                            16   Primary Source Media, No. 98-cv-1313, 1998 WL 671247, at *5 (N.D. Cal. Sept.
                                                                                            17   29, 1998). See also Campanelli v. Image First Unif. Rental Serv., Inc., No. 15-cv-
                                                                                            18   04456, 2016 WL 4729173, at *6 (N.D. Cal. Sept. 12, 2016) (rejecting personal
                                                                                            19   jurisdiction on agency theory where plaintiff did not meet its burden of proving a
                                                                                            20   prima facie case of agency relationship). Accordingly, in Phillips v. Worldwide
                                                                                            21   Internet Sols., the court found that an affiliate marketer sending emails promoting a
                                                                                            22   defendant’s website “is not sufficient to show—or even suggest—that [the affiliate
                                                                                            23   marketer] was acting on behalf of [the defendant].” No. 05-cv-5125, 2006 WL
                                                                                            24   1709189, at *6 n.6 (N.D. Cal. June 20, 2006). See also Zoobuh, Inc. v. Williams,
                                                                                            25   No. 2:13-cv-79, 2014 WL 7261786, at *5 (D. Utah Dec. 18, 2014) (rejecting
                                                                                            26   plaintiff’s attempt to “impute the actions of [] third-party publishers” onto
                                                                                            27   defendant for personal jurisdiction because there was “no evidence upon which the
                                                                                            28
                                                                                                                                            19
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 26 of 27 Page ID #:85




                                                                                             1   Court could find an agency relationship” given that defendant “has stated that it
                                                                                             2   has no involvement with or control over the origination, approval, or delivery of
                                                                                             3   the emails.”). Consequently, plaintiff cannot show that the publishers’ actions can
                                                                                             4   be imputed to One Technologies under these circumstances, and plaintiff has not
                                                                                             5   met the second prong required to find personal jurisdiction.
                                                                                             6                    3.    Exercising Jurisdiction over One Technologies Would Offend
                                                                                             7                          Traditional Notions of Fair Play and Substantial Justice With
                                                                                             8                          Respect to One Technologies and Its Witnesses.
                                                                                             9              Assuming that plaintiff could establish purposeful availment and that his
                                                                                            10   claim arises out of One Technologies’ forum-related activities, the Court should
                                                                                            11   still dismiss One Technologies because the exercise of jurisdiction over it would be
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   unfair and unjust. Asahi Metal Industry Co., Ltd. v. Superior Court, 480 U.S. 102,
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   113 (1987) (in making the “reasonableness” determination, courts consider “the
                                                                                            14   burden on the defendant, the interests of the forum State, and the plaintiff’s interest
                                                                                            15   in obtaining relief.”).
                                                                                            16              Here, the burden imposed on One Technologies by having to litigate in
                                                                                            17   California is significant. All of One Technologies’ documents and witnesses that
                                                                                            18   might be relevant to this action are located in Texas, its principal place of business.
                                                                                            19   (Ex. 1, Zittlau Decl. at ¶ 8.) Next, California’s interest in pursuing a Texas limited
                                                                                            20   liability company based in Texas for emails that the company did not direct,
                                                                                            21   control, or even know were sent to a California citizen is minimal. (Ex. 1, Zittlau
                                                                                            22   Decl. at ¶ 12.) Finally, plaintiff’s interest in obtaining relief (to the extent she can
                                                                                            23   prove she is entitled to such relief) is unaffected by dismissal because One
                                                                                            24   Technologies does not contend that it cannot be sued anywhere—just not in
                                                                                            25   California under the facts of this case.
                                                                                            26              Accordingly, exercising jurisdiction over One Technologies would not
                                                                                            27   comport with “traditional notice of fair play and substantial justice.” Cybersell Inc.
                                                                                            28
                                                                                                                                            20
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
                                                                             Case 8:20-cv-01856-DOC-DFM Document 10 Filed 10/29/20 Page 27 of 27 Page ID #:86




                                                                                             1   v. Cybersell Inc., 130 F.3d 414, 415, 418 (9th Cir. 1997) (“so far as [it is] aware,
                                                                                             2   no court has ever held that an Internet advertisement alone is sufficient to subject
                                                                                             3   the advertiser to jurisdiction in the plaintiff’s home state”).
                                                                                             4   V.         CONCLUSION
                                                                                             5              Plaintiff cannot establish general jurisdiction because One Technologies is a
                                                                                             6   Texas limited liability company based in Texas that is not otherwise “at home” in
                                                                                             7   California.      Plaintiff   cannot   establish   specific   jurisdiction   because   One
                                                                                             8   Technologies did not send the emails at issue, much less intentionally send them
                                                                                             9   into California or to plaintiff; plaintiff’s claims arise from the conduct of a
                                                                                            10   publisher located in Pennsylvania; and exercising jurisdiction would be unfair and
                                                                                            11   unjust under the balancing of the equities. Therefore, the Court should grant One
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   Technologies’ motion and dismiss the action under Rule 12(b)(2).
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13

                                                                                            14   Dated: October 29, 2020                      VENABLE LLP
                                                                                            15
                                                                                                                                              By: /s/ Ari N. Rothman
                                                                                            16                                                     Ari N. Rothman
                                                                                                                                                   Bryan Weintrop
                                                                                            17                                                Attorneys for Defendant
                                                                                                                                              One Technologies, LLC
                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                              21
                                                                                                              DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL
                                                                                                                                                                           JURSIDICTION
                                                                                                 47504204
